Citation Nr: 0011653	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-19 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel



INTRODUCTION

The veteran, who had active military service from June 1935 
to September 1954, died in October 1997.  The appellant has 
been recognized as his surviving spouse.

This appeal stems from a June 1998 rating decision of the RO 
that denied entitlement to service connection for cause of 
the veteran's death.

In April 2000, the Board of Veterans' Appeals (Board) 
received a physician's opinion directly from the appellant.  
Although no waiver of RO consideration was received along 
with this opinion, since the benefit sought is granted 
herein, a remand is unnecessary.  38 C.F.R. § 20.1304 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At the time of death, the veteran was service-connected 
for hypertrophic arthritis of the lumbar spine and sacroiliac 
joints, rated as 20 percent disabling; hypertrophic arthritis 
of the right knee, rated as 20 percent disabling; 
hypertrophic arthritis of the left knee, rated as 20 percent 
disabling; osteoarthritis of the right shoulder, rated as 10 
percent disabling; rheumatoid arthritis of the left shoulder, 
rated as 10 percent disabling; a scar of the left eyebrow 
with multiple metallic foreign bodies, rated as 10 percent 
disabling; scars of the neck and arms, rated as being 
noncompensable; and a pterygium of the left eye, rated as 
being noncompensable.  His combined rating for these 
disabilities was 70 percent.

3.  The certificate of death indicates that the immediate 
cause of the veteran's death was cardiorespiratory arrest; 
the antecedent cause was pneumonia, and the underlying cause 
was renal failure.  A significant condition contributing to 
death was severe arthritis.  The certificate notes that there 
was osteoarthritis of the lumbar spine, sacroiliacs and 
knees.

4.  Several medical opinions of record support the view that 
the veteran's service-connected "severe" arthritis 
substantially or materially contributed to his death; no 
medical evidence of record contradicts such findings.


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
She has submitted medical evidence showing that the veteran's 
service-connected arthritic condition contributed to the 
cause of his death.  See Hasty v. West, 13 Vet. App. 230 
(1999) (regarding the requirements to well grounded a cause 
of death claim); see also Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table).  The Board is also satisfied that all relevant 
evidence has been properly developed and that there is no 
further duty to assist in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107.

A July 1954 service medical record, apparently part of a 
Medical Evaluation Board proceeding, contains a diagnosis of 
rheumatoid arthritis of multiple joints.  The record 
indicates that the veteran had painful joints that prevented 
him from performing his duty.

In an April 1955 rating decision, service connection was 
granted for rheumatoid arthritis of the left shoulder, wrist 
and elbow; hypertrophic arthritis of the lumbar spine; a left 
eyebrow scar and for recurrent pterygium of the left eye.

A September 1996 letter from the veteran's private physician, 
P. G. Collado, M.D., indicates that the veteran needed aid 
and attendance since he could not perform daily routine 
activities.  He reportedly could not walk, and could only sit 
when someone would help him.

The veteran was examined by VA in November 1996, at which 
time it was indicated that the veteran's legs/thighs had 
atrophied from disuse.  It was indicated that the veteran 
stayed at home, most of the time lying in bed.  He apparently 
needed to be carried when he wished to leave his room.  The 
physician indicated that the veteran could not walk without 
assistance of another person, and that he essentially could 
not leave his home.  Objectively, the musculature of the back 
demonstrated spasm(s); range of motion testing for yielded 
results ranging from 0 to 20 or 0 to 40 degrees, for various 
movements.  There was also apparently a 20 degree "flexion 
deformity" of the knees.  Diagnoses included marked diffuse 
osteoporosis and degenerative arthritis of the sacroiliac 
[joints], hips and knees.

November 1996 VA radiological studies revealed that 
osteoarthritic changes in the apophyses, sacroiliac joints 
and hips were slightly to moderately increased, apparently 
from a previous study several years earlier.  Views of the 
shoulder joints showed progression of hypertrophic arthritis 
since the previous study in 1988.  The knees had experienced 
narrowing of the joint spaces with marked hypertrophic 
changes.  This represented progression of the original 
osteoarthritis.

Dr. Collado issued a July 1997 statement in which she 
indicated that the veteran's conditions of rheumatoid 
arthritis of the left shoulder, and hypertrophic arthritis of 
the lumbar spine and knees, had rendered him "physically 
bedridden."

An October 1997 certificate of death indicates that the 
immediate cause of the veteran's death was cardiorespiratory 
arrest; the antecedent cause was pneumonia, and the 
underlying cause was renal failure.  A significant condition 
contributing to death was severe arthritis.  The certificate 
notes that there was osteoarthritis of the lumbar spine, 
sacroiliacs and knees.  Dr. Collado signed the certificate, 
which in turn, was signed by another physician later that 
month.

At the time of death, the veteran was service-connected for 
hypertrophic arthritis of the lumbar spine and sacroiliac 
joints, rated as 20 percent disabling; hypertrophic arthritis 
of the right knee, rated as 20 percent disabling; 
hypertrophic arthritis of the left knee, rated as 20 percent 
disabling; osteoarthritis of the right shoulder, rated as 10 
percent disabling; rheumatoid arthritis of the left shoulder, 
rated as 10 percent disabling; a scar of the left eyebrow 
with multiple metallic foreign bodies, rated as 10 percent 
disabling; scars of the neck and arms, rated as being 
noncompensable; and a pterygium of the left eye, rated as 
being noncompensable.  His combined rating for these 
disabilities was 70 percent.  See 38 C.F.R. § 4.25 (regarding 
the formula for "combining," not adding, disability 
percentages).

In a June 1998 letter, Dr. Collado recounted the veteran's 
service-connected disabilities, and asserted that "[t]hese 
disease entities have aggravated the condition of the patient 
until he became non-ambulatory and bed[]ridden.  Because he 
was bed[]ridden for more than two years, he developed 
pneumonia, renal failure [and] then finally death.  I 
therefore believe that if not for those ailments he suffered 
during his lifetime, the patient could not have developed 
pneumonia, renal failure and death."  

A January 1999 statement from Dr. Collado was submitted.  She 
stated therein that she could not produce clinical records, 
but confirmed that she had, in fact, treated the veteran.  
She then discussed his medical history in detail, noting that 
his cardiorespiratory arrest, noted on the death certificate, 
simply meant that his heart stopped beating and that he 
ceased breathing.  She noted that he had experienced 
pneumonia and renal failure, having had a fever and anuria 
for almost a day before he died.  She then indicated such 
problems "may be" signs of an organ failure, as a 
consequence of his debilitating disease(s), "such as" 
arthritis.  She asserted that his arthritis increased in 
severity in the days preceding his death.  She then stated 
that it was her opinion that the veteran's arthritic 
conditions "caused everything that he suffered before he 
died as a sequela to this service[-]connected disease."  

At a February 1999 RO hearing the appellant testified as to 
her contention, that the veteran's death was related to 
service.

In June 1999, a VA physician issued an opinion, at the RO's 
request, regarding the cause of the veteran's death.  It was 
indicated that the veteran's lung problems and his heart 
condition directly caused his demise.  Among other factors, 
the veteran's poor health status "rendered him materially 
less capable of resisting the ill effects of the condition 
thereby accelerating his death.  His arthritis causes pains 
and deformities of his upper and lower extremities that 
hinder him in performing his daily activities during flare-
ups.  However, it is at least as likely as not to contribute 
to his direct cause of death [sic]."

In April 2000 the Board received an opinion from a physician 
who was stated to be a municipal health officer in the 
Philippines.  The physician discussed the veteran's medical 
history in detail therein.  The physician noted that the 
veteran had been using non-steroidal anti-inflammatory 
medication for arthritis, and that the drugs had produced 
gastric ulceration.  The physician stated that it was 
"highly possible" that separate medications provided for 
the veteran's cardiovascular problems increased the toxicity 
of the arthritis medications.  The physician then asserted 
that this was, in fact, what happened to the veteran.  The 
physician also noted that his clinic had treated the veteran.  
It was also "highly possible," the physician opined, that 
the veteran had received a specific medication that could 
cause potentially life threatening interstitial pneumonitis, 
which apparently with some intervening factors, could have 
caused the veteran's pneumonia.  The physician concluded 
that, "[i]t is therefore very evident that the service-
connected disability...osteoarthritis was etiologically related 
to the veteran's principal cause[] of death.  His 
degenerative disease with its consequent and necessary 
treatment, contributed substantially to the production of 
death."

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection is also warranted for 
disabilities which are proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310.

Generally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312.  See also 38 U.S.C.A. § 1318; Marso v. 
West, 13 Vet. App. 260 (1999).

In this case, arthritis was listed on the death certificate 
as a "significant" condition contributing to death.  The 
most recent medical opinion directly supports the conclusion 
that such condition substantially contributed to the 
veteran's death.  Although there is some discussion in at 
least two of the opinions of what may have happened, most all 
of the opinions contain conclusions that are more solid and 
link the service-connected arthritis to the veteran's death.  
The VA medical opinion essentially states that the evidence 
is in equipoise.  There are no contrary medical opinions of 
record, and only independent medical evidence could be used 
to rebut the current opinions.  See Hardin v. West, 11 Vet. 
App. 74, 79 (1998); Hatlestad v. Derwinski, 3 Vet. App. 213, 
217 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Alemany v. Brown 9 Vet. App. 518, 519 (1996); Thurber v. 
Brown, 5 Vet. App. 119, 120-22 (1993); Rose v. West, 11 Vet. 
App. 169 (1998).

Since the Board finds that the veteran's arthritis of various 
joints contributed substantially to his death, the analysis 
ends here.  It is unnecessary to determine whether any other 
disabilities he had at death, such as those perhaps more 
directly causing death, should have been service connected.

The benefit of the doubt is resolved in the appellant's 
favor.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (1999).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

